                                UNITED STATES FEDERAL COURT
                                     DISTRICT OF MAINE


DAVID E. MURRAY,                                      )
                                                      )
                              Plaintiff,              )
                                                      )
       v.                                             )    Case No. 2:15-CV-00484-DBH
                                                      )
WAL-MART STORES, INC. and                             )
WAL-MART STORES EAST, L.P.                            )
                                                      )
                              Defendants.             )

                        DEFENDANTS’ REPLY IN SUPPORT OF THEIR
                           MOTION FOR A PROTECTIVE ORDER

       Defendants Wal-Mart Stores, Inc. and Wal-Mart Stores East, L.P. respectfully submits this

Reply in support of their Motion for a Protective Order (ECF Doc. 164).

                                               ARGUMENT

       Pursuant to the Federal Rules of Civil Procedure, discovery must be “proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in controversy,

the parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). The Court may issue a protective order to

“protect a party from annoyance, embarrassment, oppression, or undue burden or expense,” including

but not limited to an order “forbidding the disclosure or discovery,” “specifying terms … for the

disclosure or discovery,” “prescribing a discovery method,” or “limiting the scope of disclosure or

discovery to certain matters.” Id. 26(c)(1).
        As noted in Wal-Mart’s motion, this dispute concerns Murray’s request for all documents

relating to any past or current violations of Maine’s wage-payment statute, 26 M.R.S.A. § 626 (the

“Wage Act”), or any similar statute within the fifteen states that comprise Wal-Mart’s New England

Division, for the period from 2006 to the present. The Court previously limited the scope of the

request to management-level associates for the prior four years, and permitted Wal-Mart to seek

additional protection if the narrowed scope still required an onerous search. See ECF Doc. 161. It is

now apparent that the request, even as limited by the Court, would require substantial effort on the part

of Wal-Mart that is wholly out of proportion to the limited importance, if any, of the information

requested and the reasonable needs of the case. Cf. Fed. R. Civ. P. 26(b)(1).

        Specifically, there is no way to find and retrieve the information at issue other than to conduct

an onerous manual search for individual associates to try to locate information regarding past wage-

payment complaints, whose records exist in multiple systems and databases. There is no central

database that could be quickly searched for the requested information, and there are no reports or

summaries that Wal-Mart could utilize to find the requested information in a reasonable amount of

time.

        Murray’s only argument in his opposition to Wal-Mart’s motion is his unsupported assertion

that “there should be reports and summaries available upon request from the Human Resource

Division, IT Division, Payroll Division and Legal Division of annual personnel-payroll files and audits

that have been completed and include any violations.” Opposition ¶ 3. Murray is incorrect. There are

no reports or summaries kept from which the information sought could be readily derived. The

information is not of the sort that would generally be tracked or compiled by a business in the ordinary

course, and Wal-Mart has not tracked or compiled such information in this instance. As Wal-Mart has



                                                    2
already noted, locating the information will require an extensive, onerous manual search of multiple

systems.

        Murray also makes a vague reference in his opposition to his allegation that Wal-Mart failed to

conduct an exit interview, but draws no nexus between this alleged failure and the information sought.

See Opposition ¶¶ 4, 6. In fact, there is no such nexus, and the lack of an exit interview does not in any

way justify his onerous discovery request. Similarly, Murray makes reference to an alleged deposit

and withdrawal from his checking account on January 26, 2017. Id. ¶ 5. Once again, however, Murray

does not explain how this allegation pertains to or supports any of his claims, or how it justifies the

discovery he is seeking. On its face, it does not.1 In sum, Murray’s opposition offers no legitimate

justification for the breadth of search he is seeking.

        To the contrary, the discovery sought is unlikely to have any significant importance in

resolving the issues between the parties. Wal-Mart is not aware of any prior Wage Act complaints for

associates at or above Murray’s level in the region and period at issue. Thus, the most likely result of

any search is that it will return no responsive documents, but will still require significant time and

effort on the part of Wal-Mart to search the files and systems at issue.

        To the extent Murray seeks to use the information to support his Wage Act claim, the

information sought is not relevant. The fact that some other associate may have brought a Wage Act

claim at some time does not make it any more or less likely that Murray was not paid according to the

Wage Act in this particular instance. To the extent Murray instead seeks to use the absence of

evidence of prior Wage Act complaints to support some argument that he was treated differently than

similarly situated Wal-Mart employees, the risk of a narrower search would fall squarely on Wal-Mart.

In either case, whatever minimal benefit Murray might receive from the requested search, if any, is

1
 The deposit appears to have been made in error, and simply reversed when the error was discovered. These facts in no
way support any Wage Act claim, or otherwise justify the discovery sought.
                                                           3
greatly outweighed by the heavy burden and expense on Wal-Mart that the manual search requested by

Murray will entail.

       As a reasonable compromise, Wal-Mart has proposed that it select, at random, 20% of the

estimated 600 management-level associates in Maine for the past four years, and search these

associates’ files for evidence of Wage Act complaints.        This is a reasonable compromise and

proportional to the needs of the case. Even this limited search will likely require significant time and

effort on the part of Wal-Mart personnel.        Nevertheless, Plaintiff has refused this reasonable

compromise and insists that Wal-Mart search a minimum of five states containing 141 stores and close

to or more than 3000 management-level associates one by one. Suffice it to say, locating the files of

3000 or more associates and then conducting manual searches in each of them for evidence of wage-

payment complaints would be a substantial undertaking.

       Finally, as the Court knows, the request at issue is part of Murray’s third set of requests for

production, which exceeds the allowable number of sets pursuant to the Court’s scheduling order in

this matter. See ECF Doc. 12 (limiting document requests to two sets per opposing side). While the

Court has allowed Murray to pursue this additional request subject to reasonable limitations, the fact

that Wal-Mart has already responded to two prior sets of document requests and produced substantial

information is a further factor justifying the reasonable limitation requested by Wal-Mart in this

instance.

       For all the foregoing reasons, Wal-Mart respectfully requests that the Court grant its requested

protective order and limit request number 28 in Murray’s third set of requests for production in the

manner set forth above.




                                                   4
Dated: November 2, 2018       Respectfully submitted,

                              /s/ Eben M. Albert
                              Eben M. Albert
                              Ronald W. Schneider, Jr.
                              BERNSTEIN SHUR
                              100 Middle Street, P.O. Box 9729
                              Portland, Maine 04104-5029
                              (207)774-1200 (t)
                              (207) 774-1127 (f)
                              ealbert@bernsteinshur.com
                              rschneider@bernsteinshur.com
                              Attorneys for Defendants Wal-Mart Stores, Inc.
                              and Wal-Mart Stores East, L.P.




                          5
                                   CERTIFICATE OF SERVICE

       I hereby certify that on the date stated above, I served a copy of the foregoing document via

U.S. First Class Mail and e-mail to the following:

                                  David E. Murray
                                   16 Trail Road
                                  Casco, ME 04015
                                demurr11@gmail.com



Dated: November 2, 2018                                  /s/ Eben M. Albert           _
                                                         Eben M. Albert
                                                         BERNSTEIN SHUR
                                                         100 Middle Street, P.O. Box 9729 Portland,
                                                         Maine 04104-5029
                                                         (207)774-1200 (t)
                                                         (207) 774-1127 (f)
                                                         rschneider@bernsteinshur.com

                                                         Attorney for Defendants




                                                     6
